SNEED, Circuit Judge,
with'whom TROTT, Circuit Judge,
joins, Dissenting:1
The majority holds that the dismissal of a complaint for failure to state a claim under § 1915(e)(2) of the Prison Litigation Reform Act of 1995 (PLRA) may be with leave to amend. I disagree.
The majority of this panel appears to believe that the sole effect of § 1915(e)(2) is to allow a district court to dismiss, sua sponte and prior to service of process, an in forma pauperis (IFP) complaint that fails to state a claim. However, (1) the history of the notice and opportunity to amend rule; and (2) the legislative history of the PLRA strongly suggest that Congress intended to require that the district court dismiss an IFP prisoner-litigant’s complaint that fails to state a claim, immediately and without an opportunity to amend. This substantial change would curtail prisoner lawsuits and relieve the burden of these lawsuits on the courts. The majority’s interpretation, on the other hand, creates a significant expansion of work for the courts which is contrary to the stated intent of Congress.
My dissent will first address the history of the notice and opportunity to amend rule prior to the enactment § 1915(e)(2); thereafter the legislative history of § 1915(e)(2); and finally the constitutionality and retroactivity of § 1915(e)(2) as properly interpreted.
I.
History of the Notioe and Opportunity to Amend Rule
Prior to the PLRA, a district court was required to notify a pro se litigant of the deficiencies in his complaint and provide him an opportunity to amend the complaint unless it was “absolutely clear” that the litigant could not “amend his complaint to allege constitutional violations.” Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir.1987); see Franklin v. Murphy, 745 F.2d 1221, 1226-27 (9th Cir.1984); Armmstrong v. Rushing, 352 F.2d 836, 837 (9th Cir.1965). This rule was accompanied by other requirements set forth in Armstrong, 352 F.2d at 837.
A. Armstrong v. Rushing
In total, there were five Armstrong requirements designed to protect the pro se litigant from dismissal of his complaint:
*1137(1) process issued and served, (2) notice of any motion thereafter made by defendant or the court to dismiss the complaint and the grounds therefor, (3) an opportunity to at least submit a written memorandum in opposition to such motion, (4) in the event of dismissal, a statement of the grounds therefor, and (5) an opportunity to amend the complaint to overcome the deficiency unless it clearly appears from the complaint that the deficiency cannot be overcome by amendment.
352 F.2d at 837. We found these protections necessary because “the pro se litigant is far more prone to making errors in pleading than the person who benefits from counsel” and needs assistance in navigating through the process. See Noll, 809 F.2d at 1448.2 The primary beneficiaries of the Armstrong protections were pro se litigants proceeding in forma pauperis (IFP).
B. Franklin v. Murphy
The Armstrong requirements were not without exceptions. In Franklin, we considered whether a district court, pursuant to § 1915(d), “may dismiss a frivolous IFP action sua sponte before service of process on the defendants.” 745 F.2d at 1225-26. We responded affirmatively. We recognized that there was a fundamental difference between a litigant proceeding after paying the filing fee and one proceeding IFP:
[W]here the plaintiff is proceeding in forma pauperis, the impact of additional factors must be considered. Most importantly, IFP plaintiffs are immune from the economic deterrents to filing frivolous lawsuits, such as assignment of costs of suit and tort liability for abuse of process. In forma pauperis actions also involve more of the court’s own resources. Id. at 1226.
Thus, in Franklin, we carved out a specific exception to the Armstrong requirements: Where a pro se prisoner proceeds IFP, a district court may dismiss that litigant’s complaint, without service of process and without an opportunity to amend, if the court concludes that the action is frivolous. We also concluded in Franklin that complaints whose only defect was failure to state a claim could be characterized as “frivolous” and dismissed under § 1915(d). See Franklin, 745 F.2d at 1228. Thus, after Franklin, a complaint that failed to state a claim could be immediately dismissed, even if not properly frivolous, under § 1915(d) prior to service of process and without an opportunity to amend.
The Franklin opinion failed to recognize that many complaints that failed to state a claim could not properly be characterized as “frivolous.” See Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Nevertheless, it was correct in recognizing that proper dismissals under § 1915(d), which consisted of complaints that were frivolous, malicious, or sought monetary relief against a defendant who is immune from such relief, did not come with procedural protections.
C. Nollv. Carlson
In Noll, we continued to hold that a complaint whose only defect was failure to state a claim could be characterized as “frivolous” and dismissed, even if not properly frivolous, under § 1915(d). However, we limited the holding in Franklin by requiring that leave to amend be granted under § 1915(d) unless it was “absolutely clear that the deficiencies of the complaint could not be cured by amendment.” Noll, 809 F.2d at 1448. Of course, if the deficiencies of the complaint can be cured by an amendment the complaint is not properly characterized as “frivolous.” Therefore, the only complaints curable by amendment were those characterized as *1138“frivolous” yet whose only defect was failure to state a claim. However, it is illogical to characterize on the one hand a complaint as “frivolous” under § 1915(d) while on the other hand to say it can be cured by amendment.
Nevertheless, after Noll, complaints whose only defect was failure to state a claim (1) could be classified as “frivolous” and dismissed, even if not properly frivolous, under § 1915(d); and (2) would receive the benefits of the Armstrong protections.
D. Neitzke v. Williams
Neither the Franklin nor the Noll opinion would survive the Supreme Court’s decision in Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). The Court’s decision suggested that (1) Noll was incorrect in extending procedural protections to a complaint dismissed under § 1915(d); and (2) Franklin was incorrect in allowing complaints whose only defect was failure to state a claim to be characterized as “frivolous” and dismissed under § 1915(d).
In Neitzke, a pro se inmate brought an IFP civil rights suit against prison officials, alleging that those officials violated the Eighth Amendment by denying him medical treatment and his due process rights by transferring him to a cell which he found “undesirable.” 490 U.S. at 320-21, 109 S.Ct. 1827. The district court dismissed the complaint as frivolous, sua sponte, without an opportunity to amend, pursuant to § 1915(d). The Supreme Court held that a complaint that failed to state a claim was not necessarily frivolous under § 1915(d). See id. Important to this case was how the Supreme Court crystallized the difference between procedures under Fed.R.Civ.P. 12(b)(6) and the old § 1915(d):
Under Rule 12(b)(6), a plaintiff with an arguable claim is ordinarily accorded notice of a pending motion to dismiss for failure to state a claim and an opportunity to amend the complaint before the motion is ruled on.... By contrast, the sua sponte dismissals permitted by, and frequently employed under, § 1915(d), necessary though they may sometimes be to shield defendants from vexatious lawsuits, involve no such procedural protections.
Id. at 329-30, 109 S.Ct. 1827 (emphasis added).
Thus, in Neitzke, the Supreme Court stated unequivocally that district courts were not required to provide leave to amend to prisoners’s “vexatious lawsuits” when proceeding IFP under the then existing § 1915(d). 490 U.S. at 329-30, 109 S.Ct. 1827. The Court reasoned that the dismissal under 1915(d) of complaints without leave to amend whose only defect was a failure to state a claim was incorrect. Specifically, the Court said it would not “conflate the standards of frivolousness and failure to state a claim” by allowing dismissal of the latter under § 1915(d). Id. at 330, 109 S.Ct. 1827. To do so would “deny indigent plaintiffs the practical protections against unwarranted dismissal generally accorded under the Federal Rules.” Id.
Thus, after Neitzke, an IFP prisoner complaint that failed to state a claim could not be dismissed under § 1915(d) and thus could not be dismissed without leave to amend.
E. Change made by the PLRA
The majority correctly states that “it is clear that Congress intended that the PLRA overrule [Neitzke].” Majority Opinion at 1648. Indeed, Congress did overrule Neitzke when it amended § 1915(d). It determined, in effect, to “conflate the standards of frivolousness and failure to state a claim.” Neitzke, 490 U.S. at 330, 109 S.Ct. 1827. Whereas the Court in Neitzke declined to allow dismissal of complaints that failed to state a claim under the old § 1915(d), Congress amended the statute to provide not only that such complaints could be dismissed, but that they must be dismissed under § 1915. Section 1915(e)(2) now encompasses all sit*1139uations in which a prisoner presents a complaint that “fails to state a claim,” not simply those situations in which the district court is satisfied that an action, is “frivolous or malicious.” See § 1915(d) (1994).
Thus, Congress knew that no procedural protections were provided to litigants whose cases were dismissed properly under the pre-amendment § 1915(d). Congress did nothing to change that rule. It also knew that, in the absence of an amendment, a complaint under Neitzke that was not frivolous but failed to state a claim could not be dismissed under § 1915(d). To repeat, Congress, in § 1915(e)(2), intended that IFP prisoner complaints that failed to state a claim thereafter would be dismissed without the benefit of the procedural protections that had been historically extended. Further, the majority cites nothing in the text of the PLRA, and indeed there is nothing, that suggests that a district court must provide the pro se prisoner-litigant an opportunity to amend a faulty complaint pri- or to such mandatory dismissals.
Judge Lay of the Eleventh Circuit reached this precise conclusion in his concurring opinion in Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.1997) (Lay, J„ concurring). Judge Lay started with a description of the law as it was prior to the passage of the PLRA:
The difference between dismissal for frivolousness and dismissal for failure to state a claim was explained by the Supreme Court in Neitzke, which interpreted § 1915(d) of the old IFP statute. The Neitzke Court, as a matter of statutory interpretation, was critical of the district court in conflating the standárds of frivolousness under the old § 1915(d) and failure to state a claim upon which relief could be granted. The Supreme Court observed that the error in doing so denied indigent plaintiffs the practical protections against unwarranted dismissal generally accorded ... under the Federal Rules.
Id. at 1491-92 (internal quotation marks omitted). According to Judge Lay, the PLRA, by means of § 1915(e)(2), requires the sua sponte dismissal of complaints filed by IFP litigants when the litigant fails to state a claim. See id. In other words, as Judge Lay elaborated, the new § 1915(e)(2) does not allow for an opportunity to amend where the IFP complaint fails to state a claim. See id. at 1491-92.3
The majority finds significant the distinction between a court being required to grant leave to amend and having discretion to grant leave to amend. See Majority Opinion at 1127 n. 8 and at 1128 n. 9. The majority distinguishes Judge Lay’s concurrence by arguing that he only said that a plaintiff does not have a right to amend and not that a court lacks the power to grant leave to amend at its discretion. See Majority Opinion at 1128 n. 9. Thus, according to the majority the court may, but is not required to, grant leave to amend.
However, “may” will become “must.” If a court “may” grant leave to amend it inescapably follows that this discretion must not be exercised abusively. In determining whether a court has abused its discretion rules of conduct must inevitably be made. Presumably, it would be an abuse of discretion for a district court to refuse to grant leave to amend “if it appears at all possible that the plaintiff can correct the defect.” Majority Opinion at 1131 (internal quotations omitted). Therefore, if it appears at all possible that the plaintiff can correct the defect the district court must exercise its discretion and grant leave, to amend. Therefore, even though a court “may,” in reality it “must.” This “mandatory discretion” is the same “absence, of’. discretion that courts had prior to the enactment of the PLRA. The *1140majority concedes that Congress has made a change (i.e., from must to may grant leave to amend) but, to repeat, “may” is substantially “must” in the application of the PLRA. I do not think this interpretation properly reflects the intent of Congress.
The majority reasons that because Federal Rule of Civil Procedure 15(a) permits leave to amend, so too must § 1915(e)(2). Of course, Rule 15(a) states that leave to amend “shall be freely given when justice so requires.” However, the Supreme Court has said that § 1915 provides no such procedural protection and nothing in the plain language of § 1915(e)(2) or its legislative history suggests that we should hold otherwise. See Neitzke, 490 U.S. at 380, 109 S.Ct. 1827. This position is entirely consistent with the language of the statute and supported by other circuits to consider the issue. See Christiansen v. Clarke, 147 F.3d 655 (8th Cir.), cert. denied — U.S. -, 119 S.Ct. 554, 142 L.Ed.2d 461 (1998); McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir.1997). To read § 1915(e)(2) as the majority suggests strips from the statute the very purpose that Congress intended — to require district courts to eliminate, as soon as possible, prisoner complaints that fail to state a claim.4
II.
Legislative History of § 1915(e)(2)
Nothing in the legislative history of § 1915(e)(2) suggests that Congress intended to eliminate one of the five Armstrong 5 procedural requirements, namely, that service of process must be issued and served prior to any dismissal for failure to state a claim, while keeping all the others intact. The majority’s interpretation initially removes the defendant from the case and requires the courts to do much of the defendant’s work. For example, the court must, at a minimum, give the plaintiff a statement of the grounds for dismissal, an opportunity to amend the complaint, and a statement of how such a complaint can be amended. Presumably, the statement of the grounds for dismissal would be without the aid of the defendant and the statement of how such complaint can be amended quite clearly will be without the aid of the plaintiff. Thus, the majority’s interpretation distorts the principles of the adversary process and significantly burdens the court.
This hardly serves the purpose that Senator Dole stated was a reason for the enactment of the PLRA. He stated that “[fjrivolous lawsuits filed by prisoners tie up the courts, waste valuable judicial resources, and effect the quality of justice enjoyed by the law-abiding population.” 141 Cong. Rec. S14408-01, *S14413 (statement of Senator Dole). Senator Hatch noted that “[ajlmost 100 percent of these claims are dismissed, but the judges have to go through all of them.” 141 Cong. Rec. S146110-01, *S14626 (statement of Senator Hatch).
Thus, Congress was concerned with the burgeoning prisoner caseload and sought to curtail prisoner lawsuits that fail to state a claim and thus reheve the burden on the courts. Of particular concern to Senator Dole, one of the PLRA sponsors, was prisoner-litigants’s free access to courts. For example, he noted that in Arizona, prisoner complaints alleging constitutional or statutory harms constituted forty-five percent of all civil cases filed in federal court. Senator Dole noted “most of these prisoner lawsuits were filed free of charge. No court costs. No filing fees. *1141This is outrageous and it must stop.” 141 Cong. Rec. S14408-01, *S14413 (statement of Senator Dole).
To address this concern, Congress included several provisions in the PLRA to rein in the litigation abuses. First, Congress sought to require prisoner-litigants to pay filing fees if they could, even if the prisoner had to have his trust fund garnished:
If a prisoner is unable to fully pay court fees and other costs at the time of filing a lawsuit, 20 percent of the funds in his trust account would be garnished for this purpose.... When average law-abiding citizens file a lawsuit, they recognize that there could be an economic downside to going to court. Convicted criminals should not get preferential treatment: If a law-abiding citizen has to pay the costs associated with a lawsuit, so too should a convicted criminal.
See 141 Cong. Rec. S14408-01, *S14413 (Statement of Sen. Dole).
In addition, Congress limited the number of inadequate6 IFP complaints a prisoner could file to three (i.e., the “three-strikes provision”). See Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir.1999). Nothing, to repeat, nothing in the PLRA precludes a prisoner from filing an infinite number of complaints, as long as the public does not bear the burden of the costs of that filing. See id., 169 F.3d at 1180 (“IFP status is not a constitutional right.... Congress is no more compelled to guarantee free access to federal courts than it is to provide unlimited access to them.... [An inmate] may resume [his] appeal upon prepaying the filing fee.”);
Finally, when Congress enacted § 1915(e)(2), Senator Dole noted that the dismissal provisions would allow federal courts to “immediately dismiss a complaint if ... the complaint does not state a claim upon which relief may be granted.” 141 Cong. Rec. S14408-01, *S14414 (statement of Senator Dole) (emphasis added). In as much as an opportunity to amend comes before dismissal it provides the opportunity to avoid dismissal entirely. Therefore, immediate dismissal must mean without leave to amend. Otherwise the dismissal could not be immediate.
The majority rejects this analysis. It argues that § 1915(e)(2) allows, but does not require, immediate dismissal of complaints that fail to state a claim. Indeed, the majority opinion would not allow immediate dismissal of a complaint that is not frivolous but fails'to state a claim. As the majority points out, “When a case may be classified as frivolous or malicious, there is, by definition, no • merit to the underlying action and so no reason to grant leave to amend.” Majority Opinion at 1127 n. 8. Conversely, when a case is neither frivolous nor malicious, yet still fads to state a claim, it follows that there is some merit to the underlying action and thus reason to grant leave to- amend. Therefore, under the majority opinion, any complaint that fails to state a claim is amendable and thus may not be immediately dismissed. This result disregards the clearly stated understanding of Senator Dole.
It should be emphasized that dismissal of a case without leave to amend for failure to state a claim is a dismissal without prejudice. Thus, the prisoner is not foreclosed from refiling that case if he so chooses. Of course, if the prisoner has exhausted his three free strikes he would have to pay the filing fees for the subsequent case. However, three free chances should be sufficient to allow a prisoner-litigant to put together an adequate complaint if it is indeed meritorious.
The PLRA plainly sought to remedy the problem of a clogged federal docket. “By allowing district courts to dismiss all mer-itless claims before service of process and without giving leave to amend, the statute reduces the cost of those [prisoner] suits to *1142the judicial system.” Christiansen, 147 F.3d at 658. The court is no longer required to spend valuable judicial resources trying to decide if the inadequate IFP prisoner complaint can be cured by amendment and if so, exactly how it can be cured. The district court simply dismisses the complaint and the prisoner must decide whether to re-file.
III.
Constitutionality and Retroactivity Issues
To uphold the dismissal of Petitioner’s complaint under § 1915(d), as I suggest, it is necessary to address the constitutionality of § 1915(e)(2) and its retroactive application.7
The Eighth Circuit’s decision in Christiansen v. Clarke, 147 F.3d 655, correctly disposed of the constitutional issues. In Christiansen, an inmate appealed a district court’s dismissal, without leave to amend, of his IFP complaint. He alleged that “ § 1915(e)(2)(B)(ii) is unconstitutional because it allows the district court to dismiss the claim of an indigent prisoner plaintiff for failure to state a claim before service of process and without leave to amend.” Id. at 656. The Christiansen inmate contended that “[bjecause a court may not generally dismiss the claim of a paying plaintiff under Fed.R.Civ.P. 12(b)(6) before service of process and without leave to amend ... the statutory provision violates his rights to due process and equal protection.” Id. at 657.
The Eighth Circuit concluded that Congress (1) had a legitimate interest in deterring prisoner litigation that has flooded our judiciary, and (2) Congress chose a means rationally related to the end it wished to accomplish, i.e., lessening the burden on the federal docket. The Eighth Circuit had no “doubt that in preserving scarce judicial resources by deterring baseless, frivolous, and malicious suits, Congress was furthering a legitimate state interest” and that erecting procedural barriers to deter prisoners from filing free lawsuits at no cost to themselves, Congress selected a rational basis to achieve that interest. Id. at 658. “Th[e] provision merely raises the expected cost to a prisoner of filing a meritless lawsuit.... By allowing district courts to dismiss all mer-itless claims before service of process and without giving leave to amend, the statute reduces the cost of those suits to the judicial system.” Id. (emphasis added).
The retroactivity issue presents no obstacles. Petitioner filed his suit on October 30, 1995; Congress enacted the PLRA on April 26,1996. Petitioner suggests that we reconsider our decision in Marks v. Solcum, 98 F.3d 494, 496 (9th Cir.1996) (per curiam), in light of the recent Supreme Court case, Martin v. Hadix, 527 U.S. 343, 119 S.Ct. 1998, 144 L.Ed.2d 347 (1999). Petitioner argues that § 1915(e)(2) cannot apply to cases, such as his, filed before the PLRA’s enactment. I disagree.
In Marks, 98 F.3d at 496, we concluded that § 1915(e)(2) “is a procedural rule which raises no retroactivity concerns.” Petitioner contends that the Supreme Court’s admonition in Martin that “the mere fact that a new rule is procedural does not mean that it applies to every pending case,” 119 S.Ct. at 2006 (quoting Landgraf v. USI Film Prod., 511 U.S. 244, 275 n. 29, 114 S.Ct. 1483, 128 L.Ed.2d 229 (1994)), necessitates reconsideration of our holding in Marks.
The principles of retroactivity set forth by the Supreme Court in Landgraf v. USI Film Products, 511 U.S. 244, 114 S.Ct. 1483, should govern. To determine whether a statute can be applied to cases already pending, we must first determine whether Congress has “expressly mandated the temporal reach of’ the statute. Martin, 119 S.Ct. at 2003. If Congress has not so expressly mandated, we then must determine whether applying the statute to pending cases produces a genuine retroactive effect. Id.
*1143We previously concluded in Marks that Congress has not limited the temporal reach of § 1915(e)(2). See Marks, 98 F.3d at 496. Petitioner agrees with that conclusion. The question, therefore, becomes whether the Supreme Court’s opinion in Martin v. Hadix indicates that we decided Marks incorrectly. That is, does the application of § 1915(e)(2) to cases pending before its enactment produce a genuine retroactive effect? I would hold that it does not.
In Martin, the Supreme Court reiterated the rule it set forth in Landgraf: “The inquiry into whether a statute operates retroactively demands a common sense, functional judgment about “whether the new provision attaches new legal consequences to events completed before its enactment....’ This judgment should be informed and guided by ‘familiar considerations of fair notice, reasonable reliance, and settled expectations.’” 119 S.Ct. at 2006 (quoting Landgraf, 511 U.S. at 270, 114 S.Ct. 1483).
In Marks, the Court did just that, stating that “[bjecause section 1915(e)(2) does not impair any substantive rights of prisoners, but instead merely affects the ability of prisoners to maintain appeals in for-ma pauperis, we conclude that section 1915(e)(2) is a procedural rule which raises no retroactivity concerns under Landgraf.” 98 F.3d at 496. There is no reason to disturb the holding in Marks. Section 1915(e)(2), properly interpreted, neither impairs the right of a litigant to bring a suit nor disturbs the settled expectations of litigants such as petitioner. Instead, it simply affects the ability to file a case IFP, a privilege granted by Congress, not a right.
IV.
Conclusion
For the foregoing reasons, I would conclude that § 1915(e)(2) requires that the district court dismiss an IFP prisoner’s complaint that fails to state a claim, immediately and without an opportunity to amend.

. This case was taken en banc primarily to determine the proper interpretation of § 1915(e)(2). Therefore, while I disagree with the majority's resolution of the summary judgment issues in this case my dissent will only address the majority’s interpretation of § 1915(e)(2).


. The rule established in Armstrong applies specifically to pro se litigants. See Noll, 809 F.2d at 1448 ("The requirement that courts provide a pro se litigant 'with notice of the deficiencies in his or her complaint helps ensure that the pro se litigant can use the opportunity to amend effectively.”).


. Judge Lay did express serious misgivings regarding the constitutionality of the statute. However, as discussed, infra, I believe the statute would survive rational basis scrutiny. See Christiansen v. Clarke, 147 F.3d 655 (8th Cir.), cert. denied - U.S. -, 119 S.Ct. 554, 142 L.Ed.2d 461 (1998).


. The circuits are split on this issue and some have disagreed with this interpretation of § 1915(e)(2). See, e.g., Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 796 (2d Cir.1999); Perkins v. Kansas Dep't of Corrections, 165 F.3d 803, 806 (10th Cir.1999); Anyanwutaku v. Moore, 151 F.3d 1053, 1058 (D.C.Cir.1998). Interestingly, those courts that have reached the conclusion that the PLRA does not abrogate the opportunity to amend rule have done so without engaging in any analysis of the statute, its legislative history or its purpose.


. See Armstrong v. Rushing, 352 F.2d 836, 837 (9th Cir.1965).


. For the purposes of § 1915(e)(2)(B), an inadequate complaint is one that is frivolous, malicious, fails to state a claim on which relief may be granted, or one 'that seeks monetary relief against a defendant who is immune from such relief (italics added).


. For a discussion of the constitutionality and retroactivity of the "three-strikes” provision, see Rodriguez v. Cook, 169 F.3d 1176 (9th Cir.1999).